Citation Nr: 0927317	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for status post right knee 
arthroscopy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran reportedly served on active duty from March 1983 
to June 1991 and from April 1999 to June 2003.  He also had 
subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2007, a 
statement of the case was issued in March 2008, and a 
substantive appeal was received in April 2008.


FINDING OF FACT

The Veteran's service-connected status post right knee 
arthroscopy is manifested by evidence of a meniscal tear with 
frequent episodes of locking, pain, and effusion.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation (but no 
higher) for service-connected status post right knee 
arthroscopy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Codes 
5256-5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

I. Notice

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2007.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA.

The Board notes at this point that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the RO sent the Veteran a June 2008 
correspondence that fully complied with Vazquez-Flores.  His 
claim was thereafter readjudicated in August 2008 via a 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The Board notes that the June 2008 correspondence 
did not provide the rating criteria for Diagnostic Code 5258; 
however, the Board is applying Diagnostic Code 5258 by 
analogy.  Therefore, the Veteran was not prejudiced by the 
absence of Diagnostic Code 5258 from the June 2008 
correspondence.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, private treatment 
records, and VA treatment records are on file.  The Board 
notes that VA received a waiver from the Veteran in June 
2008, which stated that he does not have additional evidence 
to furnish.  There is no indication of available, outstanding 
records which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in April 2007 and 
May 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

Increased Rating

The Veteran contends that the severity of his service-
connected status post right knee arthroscopy warrants a 
higher disability rating.  This disability is currently rated 
as 10 percent disabling.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5256 provides ratings ranging from 30 percent 
to 60 percent for favorable or unfavorable ankylosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  A separate rating under Diagnostic 
Code 5010 for traumatic arthritis is permitted when a Veteran 
who is rated under Diagnostic Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  VAOPGCPREC 23-97 
(1997).

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage that is symptomatic warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of 
the tibia and fibula, which assigns a 40 percent evaluation 
for nonunion with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected status post right knee 
arthroscopy warrants a higher disability rating.  
Historically, service connection was granted status post 
right knee arthroscopy in October 2004, with an assigned 10 
percent disability rating (under Diagnostic Code 5260), 
effective June 11, 2003.  A May 2007 rating decision 
continued the rating as 10 percent disabling (under 
Diagnostic Code 5262).

The Veteran submitted a private treatment records that 
document treatment for his right knee disability.  A 
treatment record from October 2006, titled as a radiology 
report, stated that the Veteran had extensive marrow edema 
throughout the lateral tibial plateau and lateral femoral 
condyle.  The degree of the marrow edema was suggestive of 
avascular necrosis.  There was an obliquely oriented fracture 
line of the posterolateral margin of the lateral tibial 
plateau.  There was pronounced narrowing of the lateral 
aspect of the femorotibial joint space with articular 
cartilage loss to the extent that there was bony apposition 
from the lateral femoral condyle and lateral tibial plateau.  
Abnormal signal was present in the lateral meniscus and 
complex tear of the posterior horn of the lateral meniscus 
was present.  A portion of the body of the lateral meniscus 
was intact.  The Veteran's anterior cruciate ligament was 
difficult to visualize, as it appeared to be partially intact 
but not abnormally oriented.  The posterior cruciate ligament 
and collateral ligaments were intact.  Moderately sized knee 
joint effusion was present.

VA treatment records from April 2006 to July 2006 document 
that the Veteran was treated on multiple occasions for his 
right knee disability.  Treatment records reference a post 
arthroscopic surgery in 2003 for torn meniscus and ligament 
injury.  A treatment record from May 2006 states that the 
Veteran was molded for sole support orthotics.  The Veteran's 
active range of motion was tested for his right knee; the 
results were flexion to 125 degrees and extension to -12 
degrees.

A private treatment record from November 2006 documented that 
the Veteran reported that over the past three years his pain 
had gotten progressively worse.  The Veteran reported frank 
locking, catching, and instability of the right knee that was 
frequent.  He further reported never really having had much 
therapy for his knees.  An examiner found the Veteran's right 
knee to have moderate effusion; medial and lateral joint line 
tenderness; no gross instability to varus or valgus stress; 
and no appreciable anterior drawer, posterior side.  An X-ray 
of the right knee showed advance degenerative arthrosis 
involving the lateral compartment with bone-on-bone, advanced 
changes were noted in the patellofemoral compartment, and the 
medial compartment had mild-to-moderate changes.  The 
examiner noted that the Veteran had an MRI that was 
suggestive or advanced, degenerative changes involving the 
lateral compartment, and also changes noted over the lateral 
meniscus that were consistent with a complex tear involving 
the posterior horn as well as the midbody.  The examiners 
impression was that the Veteran had moderate-to-severe 
arthrosis involving the lateral compartment of the right 
knee, and an MRI that was suggestive of interarticular 
pathology.  The examiner stated that the Veteran's pain and 
mechanical symptoms were not related to his meniscal tear.  
The examiner recommended that the Veteran have a combination 
of an arthroscopy to address his meniscal tear, followed by 
hyaluronic acid injection for the arthritis, and perhaps an 
unloading brace to protect the lateral side.

The Veteran was afforded a VA examination in April 2007.  
During the examination, the Veteran reported that he did not 
need assistive aids for walking, he denied constitutional 
symptoms of arthritis, and he also denied incapacitating 
episodes of arthritis.  The examiner noted that the Veteran 
had functional limitations on standing and walking, including 
being unable to stand for more than a few minutes and being 
unable to walk for more than a few yards.  The Veteran's 
right knee joint symptoms included: giving way, instability, 
pain, stiffness, weakness, locking episodes several times a 
week, and effusion one time.  The Veteran's test results for 
range of motion of his right knee were: flexion, active 
motion against gravity, to 130 degrees with pain beginning at 
120 degrees; flexion, passive motion against gravity, to 130 
degrees with pain beginning at 120 degrees; flexion, against 
strong resistance, to 130 degrees with pain beginning at 120 
degrees; extension, active motion against gravity, to 130 
degrees with pain beginning at 120 degrees; extension, 
passive motion against gravity, to 130 degrees with pain 
beginning at 120 degrees; and extension, against strong 
resistance, to 130 degrees with pain beginning at 120 
degrees.  Additional limitation of motion was not noted on 
repetitive use.  The examiner did not find loss of a bone or 
part of a bone, inflammatory arthritis, or joint ankylosis.  
The examiner stated that the Veteran's disability caused 
significant general occupational effects, including decreased 
occupational activities.  The examiner noted that the Veteran 
had lower mobility, problems with lifting and carrying, and 
decreased strength.  The Veteran reported recently leaving 
his job as a warehouse manger in order to get off his feet.  
The examiner noted that the Veteran's disability affects his 
daily activities.  The examiner noted that X-rays showed 
interval increase in degenerative joint disease since 2004.  

The Veteran was afforded another VA examination in May 2008.  
During the examination, the Veteran reported that his right 
knee disability had gotten progressively worse since its 
onset, that he takes medication for the disability, that he 
uses a brace intermittently but still frequently, that he did 
not have constitutional symptoms of arthritis, and that his 
disability was not evidenced by incapacitating episodes of 
arthritis.  The examiner noted that the Veteran had 
functional limitations on standing and walking, including 
being unable to stand for more than a few minutes and being 
unable to walk for more than a few yards.  The Veteran's 
right knee joint symptoms included: giving way, instability, 
pain, stiffness, weakness, locking episodes several times a 
week, repeated effusion, severe flare-ups which occur weekly 
and only at night, and inflammation.  Physical examination 
showed the Veteran to have antalgic gait and abnormal show 
wear pattern.  The Veteran's test results for range of motion 
of his right knee were: flexion, active motion against 
gravity, 5 degrees to 110 degrees with pain beginning at 1 
degrees; flexion, passive motion against gravity, 5 degrees 
to 110 degrees with pain beginning at 1 degrees; extension, 
active motion against gravity, -5 degrees; and extension, 
passive motion against gravity, -5 degrees.  Additional 
limitation of motion was not noted on repetitive use.  The 
examiner noted that the Veteran's range of motion was limited 
due to pain, that pain was present prior to range of motion, 
that pain increased during range of motion, and that the pain 
returned to baseline upon completion of range of motion.  On 
examination, the examiner did not find loss of a bone or part 
of a bone, inflammatory arthritis, joint ankylosis, 
instability, patellar abnormality, or meniscus abnormality.  
The examiner summarized the Veteran's general joint condition 
as having crepitus, effusion, tenderness, and painful 
movement.  The examiner diagnosed the Veteran with 
degenerative joint disease of the right knee, and stated that 
the Veteran had significant general occupational effects, 
including decreased occupational activities.  The examiner 
noted that the Veteran had decreased concentration, decreased 
mobility, problems with lifting and carrying, difficulty 
reaching, lack of stamina, weakness or fatigue, and lower 
extremity pain.  The Veteran is required to be assigned 
different duties due to his disability.  The examiner noted 
that the Veteran's disability affects his daily activities.  

Analysis

The Veteran's service-connected status post right knee 
arthroscopy has been rated under Diagnostic Code 5260 and 
5262 as 10 percent disabling.  The RO has apparently assigned 
a 10 percent rating based on the evidence of pain with some 
limitation of flexion (the Board notes that the May 2007 
rating decision used Diagnostic Code 5262; however the 
evidence does not show impairment (either nonunion or 
malunion) of the tibia and fibula).  It is clear that the 
right knee disability does cause pain, which limits flexion 
to approximately 110 degrees.  Nevertheless, the evidence 
does not show that the pain limits flexion to 30 degrees or 
less, so as to warrant a rating in excess of 10 percent under 
Diagnostic Code 5260.  Therefore, the Board will consider 
whether the Veteran is entitled to an increased rating under 
any alternate Diagnostic Code. 

The Board finds that the veteran's right knee may be rated by 
analogy under Diagnostic Code 5258.  The provisions of 
Diagnostic Code 5258 allow for a 20 percent disability rating 
when semilunar cartilage is dislocated with frequent episodes 
of locking, pain, and effusion into the joint.  
Significantly, there is medical evidence of a meniscal tear.  
There is evidence of the Veteran's locking, pain, and 
effusion, which has been reported by the Veteran and 
confirmed by medical evidence.  With these symptoms in mind, 
the Board believes that application of Code 5258 by analogy 
would be reasonable.  Although the semilunar cartilage is not 
described as dislocated, there is competent evidence of a 
meniscal tear.  Therefore, based on the evidence of record, 
the Board finds that a 20 percent rating is warranted under 
Diagnostic Code 5258.

There is no higher rating available under Diagnostic Code 
5258.  The Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, but notes that a higher rating based on 
pain and functional loss is not available when the maximum 
disability rating available under the applicable diagnostic 
code has already been assigned.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In determining whether the Veteran is entitled to an 
increased rating for his right knee disability, the Board 
finds first that while the Veteran has been diagnosed with 
degenerative arthritis of the right knee, as noted on VA 
examinations in April 2007 and May 2008, he is not entitled 
to a separate rating for his right knee disability under the 
diagnostic criteria pertaining to arthritis because he has 
been granted a compensable rating for his right knee 
disability under a Diagnostic Code predicated upon pain.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5003, Note 1; 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).

As the evidence fails to indicate ankylosis, or impairment of 
the tibia and fibula, a rating higher than 20 percent for the 
right knee under Diagnostic Codes 5256  or 5262 is not 
warranted.  There have been no objective findings of 
subluxation or lateral instability, as the right knee was 
found to be stable by VA examiner in May 2008.  Code 5257 is 
therefore not for application.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
the Veteran's service-connected status post right knee 
arthroscopy has not necessitated frequent periods of 
hospitalization.  Although the Veteran contends that his 
disability affects his employment, he has not submitted 
evidence showing that he is actively seeking employment, or 
employer statements, or job application rejections, or any 
other indication of interference with maintaining employment.  
The Board does not doubt the Veteran's contention that his 
right knee disability has impacted his employment; however, 
the schedular percentage ratings already represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from the disability in question.  
Under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.3, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a disability rating higher than 20 
percent.




ORDER

Entitlement to a 20 percent disabling rating (but no higher) 
is warranted for status post right knee arthroscopy.  To this 
extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


